Appeal by defendant from a judgment of the County Court, Nassau County, rendered January 7, 1977, convicting him of grand larceny in the second degree, petit larceny and possession of burglar’s tools, upon his plea of guilty, and imposing sentence. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to the time already served. As so modified, judgment affirmed. The sentence *994was excessive to the extent indicated herein. Defendant’s other contentions have been considered and found to lack merit. Titone, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.